Citation Nr: 0636587	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-32 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
shoulder arthritis.

2.  Entitlement to a rating in excess of 20 percent for right 
shoulder arthritis.

3.  Entitlement to a rating in excess of 10 percent for left 
hand arthritis.

4.  Entitlement to a rating in excess of 10 percent for right 
hand arthritis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from February 1963 to February 1966, and on active duty 
in the Air Force from July 1966 to June 1987.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an August 2003 rating decision of the Nashville, 
Tennessee, regional office (RO).  That rating decision, in 
pertinent part, continued the current ratings assigned for 
the right and left hand disabilities at issue.  A July 2004 
rating decision of the Reno, Nevada, RO, in pertinent part, 
increased the ratings for the right and left shoulder 
disabilities from 10 percent to 20 percent, effective March 
18, 2003 (i.e., from the date of claim).   


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's right (major) shoulder motion is not shown 
to be limited to midway between the side and shoulder level; 
fibrous union or ankylosis of the shoulder is not shown.

3.  The veteran's left (minor) shoulder motion is not shown 
to be limited to less than midway between the side and 
shoulder level; fibrous union or ankylosis of the shoulder is 
not shown. 

4.  The veteran's right hand arthritis is manifested by X-ray 
evidence of degenerative changes, complaints of pain, 
noncompensable limitation of motion, and no additional 
functional impairment following repetitive use.

5.  The veteran's left hand arthritis is manifested by X-ray 
evidence of degenerative changes, complaints of pain, 
noncompensable limitation of motion, and no additional 
functional impairment following repetitive use.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right shoulder 
arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 
(Codes) 5200, 5201, 5202, 5203 (2006). 

2.  A rating in excess of 20 percent for left shoulder 
arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; Codes 5200, 
5201, 5202, 5203 (2006).

3.  A rating in excess of 10 percent for right hand arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5216-5230 (2006).

4.  A rating in excess of 10 percent for left hand arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5216-5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Regional office 
letters dated in June 2003 and September 2004 explained what 
the evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The August 
2003 and July 2004 rating decisions, an August 2004 statement 
of the case (SOC), and a May 2006 supplemental SOC provided 
the text of applicable regulations and explained what the 
evidence showed and why the claims were denied.   The veteran 
was provided notice regarding criteria for effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) in a March 2006 letter; however, such notice would 
only be relevant if the benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the ratings 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the SOC, and the supplemental SOC, and to 
supplement the record after complete notice was given.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records, 
along with available private medical evidence.  His Social 
Security Administration (SSA) records have been obtained.  
The veteran underwent VA examinations in June 2004 and 
February 2006.  He has not identified any additional evidence 
pertinent to these claims.  Thus, there are no other records 
to be obtained, and VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

An April 1988 rating decision granted service connection for 
degenerative arthritis of the right hand and right shoulder.  
A 10 percent evaluation was assigned from July 1987.  An 
August 1989 rating decision assigned separate 10 percent 
evaluations for arthritis of the right hand, left hand, right 
shoulder, and left shoulder.  The veteran filed his claim for 
increased ratings in March 2003.  A July 2004 rating decision 
increased the ratings for the right and left shoulder 
disabilities from 10 percent to 20 percent, effective from 
March 18, 2003, the date of the claim for increased 
evaluations.  

X-rays in November 2003 showed degenerative changes in both 
shoulder joints.  In December 2003, the right shoulder was 
injected with kenalog and xylocaine.  In March 2004, the same 
procedure was done on the left shoulder.  

An April 2004 treatment record noted degenerative changes in 
distal interphalangeal (DIP) joints and proximal 
interphalangeal (PIP) joints of both hands.  The veteran was 
able to make a fist with both hands, with the third and 
fourth digits limited to about 85 percent in the fist-making. 

On VA shoulders examination in June 2004, the examiner noted 
that the veteran is right-hand dominant.  The veteran 
reported daily pain and flare-ups related to sleeping 
position and cold weather.  He reported difficulty putting on 
clothing over his head or in doing any overhead activities.  
He denied any dislocations or subluxations.  The examiner 
stated that prior to beginning goniometric measurements, the 
veteran had pain in his right shoulder at 8/10 on a 1-10 
scale.  With 90 degrees of forward flexion, pain was 8/10.  
With 10 degrees of extension, pain was 8/10.  With 70 degrees 
of abduction, pain was 8/10.  With 50 degrees of adduction, 
pain was 9/10.  With 45 degrees of internal rotation and 70 
degrees of external rotation, pain was 8/10.  
The examiner stated that prior to beginning goniometric 
measurement, the veteran had pain in his left shoulder at 
6/10 on a 1-10 scale.  With 90 degrees of forward flexion, 
pain was 6/10.  With 10 degrees of extension, pain was 6/10.  
With 90 degrees of abduction, pain was 7/10.  With 30 degrees 
of adduction, pain was 7/10.  With 70 degrees of internal and 
external rotation, pain was 6/10.  

The veteran was not able to do repetitive exercise due to 
shoulder pain.  There was no guarding of the shoulders, and 
no evidence of effusion, heat, redness, or tenderness.  

On VA hands examination in June 2004, the veteran reported 
difficulty tying his shoes and opening jars.  He reported 
flare-ups of pain every morning lasting for an hour.  The 
examiner noted that the veteran was able "to do position of 
function both hands and demonstrates this too.  Patient is 
able to have approximately 90 degrees at the 
metacarpophalangeal [MCP] joints.  He is able to have 80 
degrees of the [PIP] joints and 70 degrees of the [DIP] 
joints."  The examiner noted a gap of approximately one 
centimeter between the tips of the veteran's fingers and the 
proximal transverse fold of the palms.  He was able to oppose 
his thumbs to all fingers, index through little.  He was able 
to push, pull, and twist with both hands.  He had some 
limited strength for twisting and pulling.  Left hand X-rays 
showed degenerative changes, most prominently at the radial 
carpal joints and DIP joints.  Right hand X-rays showed 
degenerative changes involving the radial carpal joint, the 
joints of the thumb, and the interphalangeal joints of the 
middle finger. 

On VA examination in February 2006, the veteran reported 
shoulder pain as 6/10.  He described flare-ups nightly 
lasting from one to six hours, in which pain would be 8/10.  
On examination, pain was noted as 7/10 in the shoulders.  
There was tenderness bilaterally over the acromioclavicular 
areas with palpation.  No effusion, swelling, erythema, or 
edema was present.  Ranges of motion of both shoulders were 
as follows:  forward flexion to 160 degrees, with pain 
elevated to 8/10 at the endpoint; abduction to 110 degrees, 
with pain elevated to 8/10 at the endpoint; external rotation 
to 30 degrees limited by pain elevated at 10 degrees; 
internal rotation to 60 degrees, with pain remaining at 7/10.  
The veteran was able to perform five repetitions of motion 
throughout all the planes; by the end of the fifth 
repetition, his pain had increased to 8/10 in all planes, but 
there was no loss of range of motion.  The examiner stated 
that function was additionally limited by pain following 
repetitive use, and that pain caused the major functional 
impact.  

Pain was noted as 7/10 in the hands.  There was synovitis 
tenderness to palpation of the right hand.  There was no 
ankylosis in any joint of the hands.  The veteran maintained 
full range of motion to all joints of the hands, which 
included MCP, PIP, and DIP joints.  He was able to make a 
full clenched fist with both hands equally.  The veteran was 
able to perform five repetitions of motion throughout all the 
planes of motion, without loss of range of motion.  He 
indicated that the pain had increased to high at 7/10 at the 
endpoint of all planes of motion without residual pain.  The 
examiner stated that there was no apparent additional 
functional impairment following repetitive use.  X-rays 
showed osteoarthritic changes involving multiple joints, most 
prominent in the right third PIP joint, the MCP joint of both 
thumbs, the interphalangeal joint of the right thumb, and the 
DIP joint of the left little finger.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a  
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In rating disabilities 
of the musculoskeletal system, additional rating factors 
include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder and right hands represent the major extremity.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Shoulders

The veteran's service connected right and left shoulder 
disabilities are evaluated as arthritis (rated based on 
limitation of motion, Codes 5003, 5010) under Code 5201.  The 
current 20 percent rating is appropriate when there is 
limitation of motion of the major or minor arm to shoulder 
level, or of the minor arm to midway between the side and 
shoulder level.  A 30 percent rating for the minor arm 
requires motion limitation to 25 degrees from the side.  For 
the major arm, limitation of motion to midway between the 
side and shoulder level merits a 30 percent evaluation, while 
a 40 percent rating is available where there is limitation to 
25 degrees from the side.  38 C.F.R. § 4.71a.

There is no competent evidence that the veteran's right 
shoulder motion from the side (abduction) is to midway 
between the side and shoulder level.  The greatest limitation 
of abduction shown (on June 2004 VA examination) was to 70 
degrees, with the pain level at the limit of motion the same 
as that noted prior to motion testing.  On the February 2006 
VA examination, abduction was to 110 degrees, and while the 
examiner stated that there would be some limitation of 
functioning from pain following repetitive use, there was no 
loss of range of motion with repetitive use testing.  Hence, 
it is not shown that the left shoulder disability is at (or 
approximates) the level of severity required for a higher 
rating under Code 5201.

There is also no competent evidence that the veteran's left 
abduction is to less than midway between the side and 
shoulder level.  The greatest limitation of abduction shown 
(on June 2004 VA examination) was to 90 degrees.  When pain 
was reported as limiting motion, it was at end-range of near 
full abduction.  On the February 2006 VA examination, 
abduction was to 110 degrees, and while the examiner stated 
that there would be some limitation of functioning from pain 
following repetitive use, there was no loss of range of 
motion with repetitive use testing.  Hence, it is not shown 
that the left shoulder disability is at (or approximates) the 
level of severity required for a higher rating under Code 
5201.
Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis, and Code 5202, which 
provides for rating shoulder/arm disability based on 
impairment such as loss of head of the humerus; nonunion, or 
fibrous union.  As the record does not show such pathology, a 
rating under Code 5200 or 5202 is not warranted for either 
shoulder.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the statements must be viewed in light of 
documented clinical findings, which do not include symptoms 
warranting increases.  The preponderance of the evidence is 
against the claims for increased evaluations for the right 
and left shoulder disabilities, and they must be denied. 

Hands

The veteran's service-connected right and left hand arthritis 
disabilities are each rated 10 percent disabling under Code 
5003, which provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If limitation of motion of the specific 
joint or joints involved is not compensable under the 
appropriate code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A noncompensable rating is assignable for limitation of 
motion of the ring or little finger.  38 C.F.R. § 4.71a, Code 
5230.  A 10 percent rating is assignable for limitation of 
motion of the index or long finger (dominant or nondominant) 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Code 5229.  A 10 percent rating is assignable for 
limitation of motion of the thumb (dominant or nondominant) 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Code 5228.  A 20 
percent rating is assignable for limitation of motion of the 
thumb (dominant or nondominant) with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Code 5228.

A 10 percent rating is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant).  38 C.F.R. § 4.71a, Codes 5225, 
5226.  A 20 percent rating is assignable for favorable 
ankylosis of three digits of the hand, including the index, 
long and ring (nondominant).  A 30 percent rating is 
assignable for favorable ankylosis of three digits of the 
hand, including the index, long and ring (dominant).  38 
C.F.R. § 4.71a, Code 5222.  A 30 percent rating is also 
assignable for unfavorable ankylosis of three digits of the 
hand, including the index, long and ring (nondominant).  A 40 
percent rating is assignable for unfavorable ankylosis of 
three digits of the hand, including the index, long and ring 
(dominant).  38 C.F.R. § 4.71a, Code 5218.

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Joints in these positions 
are considered in a favorable position.  For such fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the DIP joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Note (1) preceding Code 5216.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis or limitation of motion, 
the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels.  
38 C.F.R. § 4.71a, Note (2) preceding Code 5216.
Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding Code 
5216.

The medical evidence fails to establish that a rating in 
excess of 10 percent is warranted for the veteran's arthritis 
of either hand.  None of the joints or either hands has been 
identified as being ankylosed.  Hence, none of the fingers 
warrants rating as amputation or as favorable or unfavorable 
ankylosis.  Clinical findings do reflect limitation of motion 
of two or more digits (all five digits show some limitation 
of motion on the June 2004 examination).  In evaluating the 
fingers separately, the Board notes that the veteran was able 
to oppose each finger of both hands to within one centimeter 
of the proximal transverse fold of the palms, and to oppose 
his thumb to all fingers on the June 2004 examination, and to 
have full range of motion of all joints of the hands on 
February 2006 examination.  Hence, the index or third 
fingers, at best, would warrant no more than a noncompensable 
rating under Code 5229.  Furthermore, any limitation of 
motion of the ring or little fingers warrants no more than a 
noncompensable rating under Code 5230.

The evidence also includes the examiner's report that the 
range of motion of the veteran's joints in the left or right 
hand was not further limited by repetitive movement; nor were 
the joints additionally limited due to pain, fatigue or 
weakness.  The February 2006 examiner specifically stated 
that there was no apparent additional functional impairment 
following repetitive use.  Therefore, there simply is no 
indication that the veteran's disability, with consideration 
of flare-ups due to pain, would approximate a 20 percent 
rating for favorable ankylosis or unfavorable ankylosis of 
any digits or thumb of either hand, or for limitation of 
motion of the thumb.  See 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds 
that the current 10 percent rating for each hand, 
particularly in light of the minimal objective findings noted 
on the February 2006 examination report, takes into 
consideration any interference with the veteran's overall 
function of his hands due to his service-connected arthritis.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, the statements 
must be viewed in light of documented clinical findings, 
which do not include symptoms warranting increases.  The 
preponderance of the evidence is against the claims for 
increased evaluations for the right and left hand 
disabilities, and they must be denied. 


ORDER

A rating in excess of 20 percent for right shoulder arthritis 
is denied.

A rating in excess of 20 percent for left shoulder arthritis 
is denied.

A rating in excess of 10 percent for right hand arthritis is 
denied.

A rating in excess of 10 percent for left hand arthritis is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


